MEMORANDUM ***
Abelardo Vela, Jr. appeals the district court’s order denying his federal habeas petition for ineffective assistance of counsel. We affirm.
United States v. Knights, 534 U.S. 112, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001), upon which Vela relies, left open the question pertinent to Vela’s case that was resolved in Samson v. California, — U.S. -, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006). Furthermore, Knights does not entail that the manner in which the search was conducted was unconstitutional. Therefore, the California Superior Court’s decision was neither contrary to nor an unreasonable application of clearly established federal law. 28 U.S.C. § 2254(d)(1). This being so, Vela cannot have been prejudiced by his counsel’s failure to move to suppress, nor is his guilty plea implicated. Hill v. Lockhart, 474 U.S. 52, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.